Exhibit 23.1 Consent of Independent Registered Public Accounting Firm We have issued our reports dated November 9, 2015, with respect to the consolidated financial statements and internal control over financial reporting included in the Annual Report of Luby’s, Inc. and its subsidiaries on Form 10-K for the year ended August 26, 2015. We hereby consent to the incorporation by reference of said reports in the Registration Statements of Luby’s, Inc. and its subsidiaries on Form S-3/A (FileNo.333-135057, effective October12, 2006) and on Forms S-8 (File No.333-135058, effective June16, 2006; FileNo.333-81606, effective January29, 2002; File No.333-81608, effective January29, 2002; FileNo.333-55140, effective February7, 2001; and FileNo.333-70315, effective January8, 1999). /s/GRANT THORNTON LLP Houston, Texas November 9, 2015
